Citation Nr: 9920829	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increased rating for the service-
connected hypertension, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976 and from May 1976 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



REMAND

The veteran contends that he has PTSD due to his military 
service.  The veteran's alleged stressors included a report 
of a collision between the USS John F. Kennedy and the USS 
Bordelon.  According to the veteran, he was stationed on the 
USS John F. Kennedy when the USS Bordelon collided with the 
ship during the refueling process.  He stated that the 
collision forced the USS John F. Kennedy to roll to the port 
side causing the USS Bordelon to get "hung under the flight 
deck," pinning someone between the ships.  He further stated 
that he was almost struck by a hatch that had fallen off of 
the USS Bordelon, and that he had just barely escaped inside 
the ship and shut the armored door before it fell.  

In an October 1998 report, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) noted that, on September 
14, 1976, while the veteran was stationed aboard the USS John 
F. Kennedy, the USS Bordelon collided with the USS Kennedy 
while refueling alongside.  According to the report, the USS 
Bordelon lost steering control and turned into the USS John 
F. Kennedy.  Although no USS John F. Kennedy personnel 
suffered injury and damage to the side was minimal, the USS 
Bordelon suffered extensive superstructure damage and six 
crewmembers were injured.  Two of the seriously injured 
crewmembers from the USS Bordelon were reportedly transported 
by helicopter for emergency medical treatment aboard the USS 
John F. Kennedy shortly after the collision occurred.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the "Court"), citing 
38 C.F.R. § 3.304(f), has discussed the three requisite 
elements for eligibility for service connection for PTSD:  
(1) A current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's most recent thorough psychiatric examination 
was conducted in April 1994.  VA amended the regulations 
addressing mental disabilities, effective on November 7, 
1996.  The new regulations, specifically 38 C.F.R. §§ 4.125 
and 4.130, now refer to DSM-IV--they previously referred to 
DSM-III, and Manual M21-1 referred to DSM-III-R.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  The Court in Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), stated that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal has 
been concluded, the version most favorable to the veteran 
will apply.  

The veteran also contends that his service-connected 
hypertension is more severe than the current rating 
indicates.  The veteran's disabilities are rated under a 
Diagnostic Code contained in 38 C.F.R. § 4.104; however, the 
rating criteria for evaluating diseases of the arteries and 
veins were changed, effective on January 12, 1998.  The RO 
has not yet considered the veteran's claim under the new 
criteria. See Karnas, supra.  Thus, in order to prevent any 
prejudice to the veteran, this claim must be initially 
considered by the RO under the provisions of the "new" 38 
C.F.R. § 4.104 prior to appellate review.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder since service and 
for hypertension since September 1996.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder(s).  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which show a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated, to 
include what evidence constituted an 
independently verified stressor.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  A complete rationale 
for any opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

3.  The veteran should be afforded a VA 
examination to evaluate the current 
severity of the service-connected 
hypertension in light of the regulatory 
changes.  All indicated testing should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  The examiner should report 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  A complete 
rationale for all opinions expressed 
should be provided.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  That review 
should include evaluating the severity of 
the veteran's service-connected 
hypertension under both the old criteria 
and the new.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




